DETAILED ACTION
This is an office action based on a request for continued examination under 37 CFR 1.114 filed on July 21, 2022. 
Claim 9 has been cancelled.  
Claims 1 and 15-16 have been amended.
Claim 18 was previously objected to.
Claims 1-8 and 10-20 are currently pending.

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (U.S. Pub. No. 2006/0171513 A1, hereinafter as “Yoshida”), Maeda (U..S. Pub. No. 2006/0044580 A1), and further in view of Murata et al. (U.S. Pub. No. 2009/0183116 A1, hereinafter as “Murata”). 
	With regard to claim 1, the claim is drawn to a job processing apparatus which has a plurality of functions (see Yoshida, i.e. in Fig. 1-3, 5, 6 and etc., disclose the copy machine or MFP, for carrying out the functions, such as : copy, send/fax/mailbox and etc.), the job processing apparatus comprising: 
one or more processors (see Yoshida, i.e. in fig. 2, disclose the copy machine 101 includes a control unit 200, which further includes a CPU 201); and
at least one memory storing instructions which, when executed by the one or more processors (see Yoshida, i.e. in para. 53, discloses that “[0053] The controller unit 200, more specifically, is provided with a CPU 201. The CPU 201 activates an operating system (OS) by a boot program stored in a ROM 203, executes an application program stored in the hard disk drive (HDD) 204 on the OS, and thereby carries out various kinds of processings. For a work area of the CPU 201, a RAM 202 is used. The RAM 202 provides the work area and also provides an image memory area for temporarily storing the image data. The hard disk drive 204 stores the application program and the image data”;), cause the job processing apparatus to perform operations comprising: 
executing a function with a setting content (see Yoshida, i.e. in fig. 5 and in para. 67, discloses that, for examples, the “copy” function tab/button being selected, and corresponding in para. 67, that “[0067] FIG. 5 shows an initial display of the copying function when the touch key of the Copy tab 501 is pushed down. The display in relation to the copying function is carried out in a region 506”; additionally in Fig. 6, further disclose the fax function, with “one-touch” illustrated at the bottom of the fig. 6 for carrying out “one-touch program”); 
storing, in a case where the function is executed with a setting content, the setting content of the executed function (see Yoshida, i.e. in Fig. 7-8 and in para. 77, disclose that when the “register 804” button is pushed down, a registration destination selection dialogue 900 is displayed for storing “setting content” for “Address”, “One-Touch 902” and “Routine Work 901”; further in para. 100, discloses that “[0100] First, in the sending initial display in FIG. 7, in a case where the routine work registered in the processing described above is recalled by pushing down a button 701…”; also see the teachings of Murata supplemented below); 
displaying a call key for calling the stored setting content on an operation screen, wherein call keys corresponding respectively to the plurality of functions are able to be displayed on the operation screen (see Yoshida, i.e. Fig. 6, 9, para. 77, disclose the registering and recalling using the “one-touch” buttons; and further in Fig. 7, para. 100 and etc., disclose “[0100] First, in the sending initial display in FIG. 7, in a case where the routine work registered in the processing described above is recalled by pushing down a button 701…”; in addition, in para. 83, discloses that “….Note that the content of the routine work can be changed after being registered. The change of the content of the registration of the routine work can be made by pushing down a "Register/Edit" button in FIG. 14 and in para. 141, discloses that “[0141] Here, assume that the first routine work button of which the above registration is effected is pushed down by the user via the operation section 212 among a plurality of routine work buttons (in the display example shown in FIG. 14, nine routine work buttons) [or as “call key”, also see fig. 6 for “one-touch button”, and in Fig. 7 for buttons 701 and etc.] at the time of setting when the data is sent….”); and 
performing control to avoid multiple display of two or more call keys for calling a same setting content on the operation screen (examiner submits that, with regard to the aspect of “performing control to avoid multiple display of two more call keys for calling a same setting content on the operation screen”, it is obvious and well-known to one of ordinary skill in the art with implementations of “one-touch” (or “routine work”) buttons, also known as “shortcut” or “quick function” buttons. In further details, it is the main and obvious purpose of implementing such “one-touch” buttons to recall the one or more preferences and settings registered previously in one (or simpler) action, such that users do not need to go through reading, selecting and pressing of multiple call keys to execute and obtain the same preferences or settings [or as claimed “to avoid multiple display of two or more call keys for calling a same setting content on the operation screen”].  Turing to Yoshida, i.e. in Fig. para. 141-142, disclose that “…In this case, the controller unit 200, in response to the pushing down of the first routine work button, automatically allows the operation section 212 to display the address book shown in FIG. 16, for example. In addition, the controller unit 200 carries out the control so that one or more desired destinations can be selected by the user from the address book. Then, assume that the selection of the destination is finally determined by the user and the start key 405 is pushed down. In this case, the controller unit 200 controls the information processing apparatus so that the original image data of the sending job to be processed is sent to one or more destinations selected by the user from the address book. [0142] On the other hand, for example, when the registration of a routine work button is executed by the user, assume that a second destination specification method (the method by which the destination is specified by utilizing the retrieval from the server) among a plurality of kinds of destination specification methods is set and registered correspondingly with the routine work button to be registered (hereinafter referred to as the second routine work button)”; also see the implementation of “one-touch” button in Fig. 6, 8, and “routine-work” in Fig. 7, 9, 14 ad etc. as set forth above.  The teachings of Maeda is also supplemented below in interest of compact prosecution.)
In addition to the teachings of Yoshida set forth above, and in interest of compact prosecution, with regard to the aspect relating to “performing control to avoid multiple display of two or more call keys for calling a same setting content on the operation screen”, examiner further supplements the teachings of Maeda as following. 
Maeda discloses analogous invention relates to an image forming apparatus with a key macro function, a control method for the same, a control program for implementing the method, and a storage medium storing the program 9 (see Maeda, i.e. in para. 2 and etc.).  More specifically, in Maeda, i.e. in Fig. 4-9, para. 55-59, disclose that “[0055] As shown in FIG. 3, when the macro key 220 is pressed ("YES" to a step S301), the MFP 101 switches to the macro mode and the liquid crystal display section 211 displays a macro mode window 400 (see FIG. 4) composed of a macro registration mode key 401 for registering a key macro, a macro recall mode key 402 for recalling a registered key macro, and a close key 403 for terminating the macro mode. When the macro registration mode key 401 is pressed, the MFP 101 switches to a macro registration mode. When the user operates any keys of the operating section 200 during the macro registration mode, the controller unit 1100 can store the types and order of operation of the operated keys in the HDD 1108 as a key macro. Next, the stored key macro is assigned to one of macro recall keys 601a to 601f appearing in FIG. 6 and registered in association therewith.  [0056] In a step S302, it is determined whether or not the macro recall mode key 402 has been pressed. When the macro recall mode key 402 has been pressed, resources of the MFP 101 and the like are checked based on a resource list 500 (see FIG. 5) in which n registered key macros numbered 1 to n are listed together with setting items, for example, resource names, required when executing the respective key macros (step S303).  [0057] For example, in the step S303, it is checked whether or not "A4 sheets" and "stapling" shown in a field 501 can be used for the key macro "1", and it is checked whether or not "LAN" shown in a field 502 can be used for the key macro "2".  [0058] Next, in the next step S304, based on the result of the checking in the step S303, it is determined whether or not all the registered key macros can be properly executed. When all of the key macros can be properly executed, the MFP 101 switches to a macro recall mode, and the liquid crystal display section 211 displays a macro recall window 600 (see FIG. 6) (step S305), and the present process is terminated.  [0059] The macro recall window 600 is composed of a plurality of macro recall keys (in FIG. 6, the macro recall keys 601a to 601f) that respectively correspond to the n key macros registered in the resource list 500 shown in FIG. 5, an execute key 602 for executing a key macro corresponding to a macro recall key out of the n macro recall keys that has been pressed (selected), and a close key 603 for terminating the macro recall mode”.  In another words, by registering the preferences and/or settings to the “macro key” in advance (i.e. in fig. 4) disclosed by Maeda, number of actions required and steps involved with user could be reduced, or as “avoid multiple display of two or more call keys for calling a same setting content on the operation screen”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to include the limitation(s) discussed and also taught by Maeda, with teachings relating to usage of “macro keys (or buttons)”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to usability of image forming apparatuses. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida by the teachings of Maeda, and to incorporate the limitation(s) discussed and also taught by Maeda, thereby having “… a single operating key is assigned to the recorded contents, and the recorded key operations can thereafter be recalled and executed by operating the assigned operating key. By using this key macro function, it is possible to perform complex operations that normally require a plurality of key operations with a single key operation, which improves the operability of the MFP” (Maeda, i.e. in para. 5 and etc.).
In interest of compact prosecution, with regard to the aspect relating to claimed limitation of “storing, in a case where the function is executed with a setting content, the setting content of the executed function”, examiner further submits the teachings of Murata as following. 
Murata discloses an analogous invention relates to an image processing apparatus, an image processing system, and an image processing program capable of combining freely two or more functions according to user's preference and thus improving usability (see Murata, i.e. para. 10 and etc.).  More specifically, in Murata, i.e. in Fig. 10-13, para. 69-72, and etc., disclose that “[0069] As shown in FIG. 10 if the "user 1" key is pressed by the user's finger (S3: YES), an editing screen for the "user N" key (the "user 1" key, in this case) is displayed on the liquid crystal displaying portion 42, as shown in FIG. 7 and FIG. 11 (S4). In the user editing screen shown in FIG. 11, based on the display information stored in the display information storing portion 22f, a plurality of functions for data input, which he user can select are displayed in an upper-half display area 43 in the first display area 42A by the CPU 21 and the display controlling portion 28”, … “[0072] A function for data output means a function of applying a predetermined process to the image data having already stored in the multifunction apparatus 1. Here, function selection keys that are respectively labeled ".fwdarw.print", ".fwdarw.CARD", ".fwdarw.FAX", and ".fwdarw.PC" are displayed in the display area 44. A register key K2 as well as respective function selection keys is displayed in the display area 44. In this manner, when the area in which the functions for data input are displayed and the area in which the functions for data output are displayed are provided in the first display area, respective functions can be displayed such that the user can easily discriminate their display positions. As a result, mistakes in selecting the function for data input and the function for data output can be reduced or prevented”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yoshida and Maeda to include the limitation(s) discussed and also taught by Murata, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yoshida and Maeda by the teachings of Murata, and to incorporate the limitation(s) discussed and also taught by Murata, thereby “…mistakes in selecting the function for data input and the function for data output can be reduced or prevented” (see Murata, i.e. para. 72 and etc.).
With regard to claim 2, the claim is drawn to the job processing apparatus according to claim 1, wherein in a case where the function is executed with the same setting content as the setting content called by the call key displayed on the operation screen, control is performed so that one call key for calling the setting content is displayed on the operation screen (see Yoshida, i.e. in Fig. 23, and in para. 123-124, disclose that “[0123] FIG. 23 shows a flow chart with respect to the operation of displaying the destination specification display after the routine work is recalled. First, in step S2301, the registered routine work is recalled. Then, the processing continues to step S2302. In step S2302, it is determined whether the destination specification method is registered or not at the time of the registration of the routine work. If the destination specification method is not registered, the processing ends. If it is determined that the destination specification method is registered in step S2302, the processing continues to step S2303. [0124] In step S2303, the picture of the registered destination specification method is displayed in order for the user to select the destination. If the destination (Mr. A) is already registered, the selected destination (Mr. B and/or Mr. C) is added or changed, and the processing ends.”; also see fig. 7, para. 73 and etc.; additionally, in Maeda, i.e. in Fig. 8 and etc., thereby “a single operating key is assigned to the recorded contents, and the recorded key operations can thereafter be recalled and executed by operating the assigned operating key. By using this key macro function, it is possible to perform complex operations that normally require a plurality of key operations with a single key operation, which improves the operability of the MFP”, see Maeda, i.e. in para. 5 and etc.).
With regard to claim 3, the claim is drawn to the job processing apparatus according to claim 1, wherein function key for executing the plurality of functions respectively are displayed in a first area of the operation screen, and the call keys are displayed in the second area of the operation screen (see Yoshida, i.e. in Fig.7, the top section of the operation screen which comprises of the “tabs” for carrying out the function, i.e. Send Fax, Copy and etc. [or as “wherein function key for executing the plurality of functions respectively are displayed in a first area of the operation screen”]; and the lower section of the operation screen in Fig. 7, where routine work buttons “M1”, “M2”, “M3” are display [or as “and the call keys are displayed in the second area of the operation screen”]). 
With regard to claim 4, the claim is drawn to the job processing apparatus according to claim 1, wherein the call key is associated with a setting content and a function, and the function is executed with the setting content associated with the call key when the call key is selected (see Yoshida, i.e. in Fig. 7, disclose the function of sending fax and the routine work buttons, i.e. M1, M2 and M3; also in Fig. 9, 14, 22 and etc., and in para. 120-121, disclose that “[0120] First, a content desired to be registered is set and the registration of the routine work is started. Then, the processing proceeds to step S2201. In step S2201, it is determined whether the user selects to register the destination specification method or not. If it is determined that the user does not select to register the destination specification method in step S2201, the processing moves to step S2203. In step S2203, the routine work is registered and the operation ends. [0121] If it is determined that the user selects to register the destination specification method in step S2201, the processing continues to step S2202. In step S2202, for example, the destination specification method is selected from among those shown in FIG. 12. Then, the processing continues to step S2203. In step S2203, the routine work is registered and the operation ends”).
With regard to claim 5, the claim is drawn to the job processing apparatus according to claim 1, wherein a number of the call keys displayed on the operation screen has an upper limit (see Yoshida, i.e. in fig. 14 and in para. 141, disclose that there are 9 routine work buttons [or as “upper limit”], and in para. 1412, discloses that “[0141] Here, assume that the first routine work button of which the above registration is effected is pushed down by the user via the operation section 212 among a plurality of routine work buttons (in the display example shown in FIG. 14, nine routine work buttons) at the time of setting when the data is sent”).  
With regard to claim 6, the claim is drawn to the job processing apparatus according to claim 1, wherein, in case where a function is newly executed, a call key for calling a setting content of the newly-executed function is displayed on the operation screen (see Yoshida, i.e. in para. 84, discloses that “[0084] There are two types of modes for retrieval from the server, namely, a simple retrieval mode as shown in FIG. 27 and the detailed retrieval mode as shown in FIG. 28. When a "To Detailed Retrieval" button 2701 is selected in the simple retrieval mode, a detailed retrieval display shown in FIG. 28 is displayed. If a "To Simple Retrieval" button 2801 is selected in the detailed retrieval mode, on the contrary, a simple retrieval display shown in FIG. 27 id displayed. In addition, it is possible to recall the sending destination data stored in the database on the server by retrieval by using any one of the retrieval displays”).  
With regard to claim 7, the claim is drawn to the job processing apparatus according to claim 1, wherein in a case where a call key for calling a setting content of a function is newly displayed on the operation screen, at least one of call keys displayed on the operation screen is not displayed  (see Yoshida, i.e. in Fig. 7, disclose the teachings of displaying the router work buttons M1-M3, and M4-M9 are not display as supposed to what illustrated in Fg.14).
With regard to claim 8, the claim is drawn to the job processing apparatus according to claim 1, wherein a call key for calling a setting content of an executed function is displayed on the operation screen based on execution of the function (see Yoshida, i.e. in Fig. 7, the route work buttons M1-M3 are based on the execution of Send/Fax function).
With regard to claim 10, the claim is drawn to the job processing apparatus according to claim 1, wherein an icon indicating an associated function is displayed in a call key for calling a setting content of a function displayed on the operation screen (see Yoshida, i.e. Fig. 14, 25 and etc., disclose the router work button M1, for example, is highlighted and displayed with a “document page” icon).
With regard to claim 11, the claim is drawn to the job processing apparatus according to claim 1, wherein at least a part of a setting content called by the call key is displayed in the call key (see Yoshida, i.e. in Fig. 14, for example, in route work button M1, setting content of “separate PDF” is displayed in the soft key; additionally, in Maeda, i.e. in Fig. 8 and etc.).
With regard to claim 12, the claim is drawn to the job processing apparatus according to claim 3, wherein the function key and the call key are displayed to be distinguishable by a user (see Yoshida, i.e. in Fig. 7, the function of Send/Fax is selected [or as “displayed to be distinguishable by a user”], and further 1 and M2 are displayed with text “Separate PDF” and an icon of an envelope [or as “distinguishable by a user”]).
With regard to claim 13, the claim is drawn to the job processing apparatus according to claim 1, wherein the job processing apparatus is an image forming apparatus (see Yoshida, i.e. in fig. 1-3, disclose the copy machine 101, 102 and etc.).
With regard to claim 14, the claim is drawn to the job processing apparatus according to claim 1, the plurality of functions includes at least one of a copy function or a mail transmission function (see Yoshida, i.e. in Fig. 5-6, disclose the function tabs of “copy”, mail box, “Send/Fax” and etc.).
With regard to claim 15, the claim is drawn to a method for controlling a job processing apparatus which has a plurality of functions, the method comprising: executing a function with a setting content; storing, in a case where the function is execute with a setting content, the setting content of the executed function; displaying a call key for calling the stored setting content on an operation screen, wherein call keys corresponding respectively to the plurality of functions are able to be displayed on the operation screen; and performing control to avoid multiple display of two or more call keys for calling a same setting content on the operation screen (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, including the teachings from Maeda and Murata supplemented and set forth above, also incorporated by reference herein).
With regard to claim 16, the claim is drawn to a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for a job processing apparatus which has plurality of functions, the method comprising: executing a function with a setting content; storing, in a case where in the function is executed with a setting content, the setting content of the executed function; displaying a call key for calling the stored setting content on an operation screen, wherein call keys corresponding respectively to the plurality of functions are able to be displayed on the operation screen; and performing control to avoid multiple display of two or more call keys for calling a same setting content on the operation screen (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, including the teachings of Maeda and Murata set forth above, also incorporated by reference herein; in addition, in Yoshida, i.e. in para. 170, discloses that “[0170] The present invention can also be achieved by providing a system or a device with a storage medium which records program code of software implementing the function of the embodiments and by reading and executing the program code stored in the storage medium with a computer (central processing unit (CPU) or micro processing unit (MPU) of the system or the device. In this case, the program code itself, which is read from the storage medium, implements the function of the embodiments mentioned above, and accordingly, the storage medium storing the program code constitutes the present invention. The storage medium for supplying such program code includes, for example, a floppy disk, a hard disk, an optical disk, a magneto-optical disk, a compact disc-read-only memory (CD-ROM), a compact disc-recordable (CD-R), a magnetic tape, a nonvolatile memory card, and a read-only memory (ROM)”).
With regard to claim 17, the claim is drawn to the job processing apparatus according to claim 1, wherein the setting content of the executed function is stored based on execution of the function (see Yoshida, i.e. in Fig. 7 illustrates that the setting contents in M1- M3 are based on the selected function of “Send Fax” to be display on the operation screen). 
With regard to claim 19, the claim is drawn to the job processing apparatus according to claim 1, wherein control is performed such that the call keys displayed on the operation screen are call keys for respectively calling setting contents different from one another (see Maeda, i.e. in Fig. 5 and 7 disclose the different setting contents can be stored at the plurality of different macro key (or buttons), thereby having “… a single operating key is assigned to the recorded contents, and the recorded key operations can thereafter be recalled and executed by operating the assigned operating key. By using this key macro function, it is possible to perform complex operations that normally require a plurality of key operations with a single key operation, which improves the operability of the MFP”, see Maeda, i.e. in para. 5 and etc.).
With regard to claim 20, the claim is drawn to the job processing apparatus according to claim 1, wherein the call keys corresponding respectively to the plurality of functions are displayed on the operation screen that is a same operation screen (see Yoshida, i.e. in Fig. 7, the corresponding functions of “copy”, “mail box”, “send fax” and etc., [or as “plurality of functions”] and the routine work buttons of M1, M2 and M3 buttons [or as “the call keys”] are displayed on the same operation screen as illustrated in Fig. 7). 
Allowable Subject Matter
With regard to Claim 18, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 18, the closest prior arts of record, Yoshida and Maeda, do not disclose or suggest, among the other limitations, the additional required limitation of “the job processing apparatus according to claim 1, wherein in a case where a function is executed with a first setting content different from the setting content called by the call key displayed on the operation screen, a call key for calling the first setting content is newly displayed on the operation screen, and in a case where a function is executed with a second setting content not different from the setting content called by the call key displayed on the operation screen, a call key for calling the second setting content is not newly displayed on the operation screen”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Yoshida and Maeda. 
Therefore, claim 18 is objected to.

Response to Arguments
Applicant's arguments with respect to claims 1-8, 10-17 and 19-20 have been considered but are moot in view of the cancelled claim and/or new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishiyama et al. (U.S. Pat/Pub No. 2010/0149590 A1) disclose an invention relates to an image forming apparatus and a preview display method capable of displaying a preview of image data before outputting.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675